       ~A0245B    (Rev. 9/00) Judgment in a Criminal Case
                                                                                                                             FILED
                  Sheet 1                                                                                                      l.tAn   j   A    "'-·-



                                              UNITED STATES DISTRICT COUJ ,..T                                         CLLHK us LJISTHIC I COLJl-H
                                                                                                                   SOLJTHLHN DIS IHICT OF CALIFORNIA
                                                   SOUTHERN DISTRICT OF CALIFORNIA BY                                                                   lllPlJTY

                    UNITED STATES OF AMERICA                                      AMENDED JUDGMENT IN A CRIMINAL CASE
                                        v.                                        (For Offenses Committed On or After November I, 1987)

                       EID ABED DAGHLAWI (I)                                      Case Number: 02-CR-0050-WQH

                                                                                  KNUT JOHNSON, RET
                                                                                  Defendant's Attorney
     REGISTRATION NO. 71878198
    ~ Direct Motion to District Court Pursuant to F.R.Crim.P. 35
     THE DEFENDANT:
     [!] pleaded guilty to count(s)           ONE OF THE SUPERSEDING INFORMATION

     0     was found guilty on count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                Count
    Title & Section                          Nature of Offense                                                                                 Number(s)
21 USC 846, 841(c)(2)                CONSPIRACY TO DISTRIBUTE A LIST I CHEMICAL                                                                     I




            The defendant is sentenced as provided in pages 2 through                 _ _4_ _ of this judgment. The sentence is imposed pursuant
    to the Sentencing Reform Act of 1984.
    D     The defendant has been found not guilty on count(s)
    ~ Count(s) UNDERLYING INDICTMENT                                             is    [!] are    0   dismissed on the motion of the United States.

   ~Assessment : $ 100.00
   0     Fine waived                  0       Property forfeited pursuant to order filed 5/19/03, 9/23/03, 3/24/04, 11/22/04, included herein.
              IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days ofany change ofname, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution, the
    defendant shall notify the court and United States attorney of any material change in the defendant's economic circumstances.

                                                                                  SEPTEMBER 28, 2005
                                                                                  Date oflmposition of Sentence




                                                                                  HON. WILLIAM Q. HA YES
                                                                                  UNITED STATES DISTRICT




                                                                                  Entered Date:


                                                                                                                  02-CR-0050-WQH
AO 245B      (Rev. 9/00) Judgment in Criminal Case
             Sheet 2 - Imprisonment

                                                                                                  Judgment- Page _..;;2_ of     4
DEFENDANT: EID ABED DAGHLAWI (I)
CASE NUMBER:02-CR-0050-WQH

                                                              IMPRISONMENT

          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          ONE HUNDRED FOURTY EIGHT (148) MONTHS



   [!] The court makes the following recommendations to the Bureau of Prisons:
          -DEFENDANT PARTICIPATE IN THE 500 HOURS DRUG TREATMENT PROGRAM
          -DEFENDATN BE PLACED IN A SOUTHERN CALIFORNIA FACILITY TO ALLOW FOR FAMILY
          VISITATION


   D The defendant is remanded to the custody of the United States Marshal.
   D The defendant shall surrender to the United States Marshal for this district:
            Oat                                      [)i.m.    []p.m.     on
               as notified by the United States Marshal.

   0The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          0    before
                         ~--------------------------~
          D    as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.

                                                                 RETURN

I have executed this judgment as follows:

      Defendant delivered on

at - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                               UNITED STATES MARSHAL


                                                                        By ------::-:::::-:=:-,,,,,.,,::=-=-=.,,.,-,.,.,,.,,.,,-,.,-----~
                                                                                           DEPUTY UNITED STAlES MARSHAL




                                                                                                02-CR-0050-WQH
AO 245B     (Rev. 9/00) Judgment in a Criminal Case
            Sheet 3 - Supervised Release
                                                                                                        Judgment-Page _ _3 _ of      --'4,__ __
 DEFENDANT: EID ABED DAGHLAWI (I)
 CASE NUMBER: 02-CR-0050-WQH
                                                       SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
 THREE (3) YEARS.

                                                      MANDATORY CONDITIONS
     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not illegally possess a controlled substance.
For offenses committed on or after September 13, 1994:
     The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within
15 days of release from imprisonment and at least two periodic drug tests thereafter. Testing requirements will not exceed submission
of more than     4     drug tests per month during the term of supervision, unless otherwise orderd by court.
 D   The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
     future substance abuse.
       The defendant shall not possess a firearm, destructive device, or any other dangerous weapon.

            If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay
       any such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the
       Schedule of Payments set forth in this judgment.
     The defendant shall comply with the standard conditions that have been adopted by this court . The defendant shall also comply
with any special conditions imposed.

                                       STANDARD CONDITIONS OF SUPERVISION
  I)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
 2)     the defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five days
        of each month;
 3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
 4)     the defendant shall support his or her dependents and meet other family responsibilities;
 5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
        other acceptable reasons;
 6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
 7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
        controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
 8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
 9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
        convicted of a felony, unless granted permission to do so by the probation officer;
10)     the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
        of any contraband observed in plain view of the probation officer;
11)     the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
        officer;
12)     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without
        the permission of the court;
13)     as directed by the probation officer, the defendant shall notify third parties ofrisks that may be occasioned by the defendant's
        criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to
        confirm the defendant's compliance with such notification requirement.



                                                                                                 02-CR-0050-WQH
         AO 245B     (Rev. 9/00) Judgment in a Criminal Case
                     Sheet 3 - Continued 2 - Supervised Release
                                                                                                         Judgment-Page ___J__ of _ 4 " - - -
         DEFENDANT: EID ABED DAGHLAWI(!)
         CASE NUMBER: 02-CR-0050-WQH

                                                SPECIAL CONDITIONS OF SUPERVISION
~ Not possess any frreann, explosive device or other dangerous weapon.

[!] Submit to a search of person, property, residence, abode or vehicle, at a reasonable time and in a reasonable manner, by the probation officer.
~ The defendant possess and maintain photographic identification that has been issued to him in his true name.
D If deported, excluded, or allowed to voluntarily return to Mexico, not reenter the United States illegally and report to the probation officer
    within 24 hours of any reentry to the United States; supervision waived upon deportation, exclusion, or voluntary departure.
D Not transport, harbor, or assist undocumented aliens.
0   Not associate with undocumented aliens or alien smugglers.
D Not reenter the United States illegally.
D Not enter the Republic of Mexico without written permission of the Court or probation officer.
[Kl Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
~ Participate in a program of drug or alcohol abuse treatment including urinalysis testing and counseling as directed by the probation officer.
D   Not possess any narcotic drug or controlled substance without a lawful medical prescription.
D Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous drugs in any form.
D Participate in a program of mental health treatment as directed by the probation officer, take all medications as prescribed by a
    psychiatrist/physician, and not discontinue any medication without permission. The Court authorizes the release of the presentence
    report and available psychological evaluations to the mental health provider, as approved by the probation officer. Defendant shall
    sign any releases necessary to permit doctor to talk to probation officer.
D   Take no medication containing a controlled substance without valid medical prescription, and provide proof of prescription to the
    probation officer, if directed.
D   Participate in a mental health treatment program as directed by the probation office.
~ Provide complete disclosure of personal and business fmancial records to the probation officer as requested.
D Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit without approval
    of the probation officer.
D Seek and maintain full time employment and/or schooling or a combination of both.
D Resolve all outstanding warrants within        days.

D Complete          hours of community service in a program approved by the probation officer within
0 Reside in a Community Corrections Center (CCC) as directed by the probation officer for a period of
D Reside in a Community Corrections Center (CCC) as directed by the Bureau of Prisons for a period of
    commencing upon release from imprisonment.
D Remain in your place of residence for a period of                           , except while working at verifiable employment,
    attending religious services or underegoing medical treatment.
D Not engage in any form of telemarketing, as defmed in 18 USC 2325, without the written permission of the probation officer.
D The defendant shall participate for a period of                        in a home detention program which includes electronic
    monitoring and shall observe all rules of such program, as directed by the probation officer. The defendant shall pay the costs of
    electronic monitoring to the contract vendor, not to exceed the sum of$           for each day of participation in the electronic
    monitoring program. The defendant shall provide proof of payment as directed by the probation officer.




                                                                                                    02-CR-0050-WQH
